IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 487
 MAGISTERIAL DISTRICTS WITHIN THE              :
 57th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER



PER CURIAM

       AND NOW, this 31st day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 57th Judicial District (Bedford County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Bedford

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 57-3-01                         Harrison Township
 Magisterial District Judge Tonya M. Osman            Hyndman Borough
                                                      Juniata Township
                                                      Kimmel Township
                                                      King Township
                                                      Lincoln Township
                                                      Londonderry Township
                                                      Manns Choice Borough
                                                      Napier Township
                                                      New Paris Borough
                                                      Pavia Township
                                                      Pleasantville Borough
                                                      Schellsburg Borough
                                                      West St. Clair Township
 Magisterial District 57-3-02                         Bedford Borough
 Magisterial District Judge Kevin R. Diehl            Bedford Township
                                                      Colerain Township
                                              Cumberland Valley Township
                                              East St. Clair Township
                                              Rainsburg Borough
                                              St. Clairsville Borough


Magisterial District 57-3-03                  Bloomfield Township
Magisterial District Judge Brian K. Baker     Broad Top Township
                                              Coaldale Borough
                                              Hopewell Borough
                                              Hopewell Township
                                              Liberty Township
                                              Saxton Borough
                                              South Woodbury Township
                                              Woodbury Borough
                                              Woodbury Township


Magisterial District 57-3-04                  East Providence Township
Magisterial District Judge Kathy S. Calhoun   Everett Borough
                                              Mann Township
                                              Monroe Township
                                              Snake Spring Township
                                              Southampton Township
                                              West Providence Township